Citation Nr: 1013228	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease (DDD) of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from August 1952 
to August 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This matter was previously before the Board in June 2009, at 
which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is 
again ready for appellate action.

As support for his claim, the Veteran was scheduled to 
present testimony at a hearing before a Veterans Law Judge 
at the RO (Travel Board hearing) in July 2008.  However, he 
failed to appear for the hearing.  Although the Veteran 
indicated in a July 2009 statement that he had notified the 
RO of his inability to attend the hearing due to illness, 
there is no evidence of such notification in the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent medical evidence shows the Veteran had 
thoracolumbar flexion of zero to 40 degrees, extension of 
zero to 10 degrees, left lateral flexion of zero to 20 
degrees, left lateral rotation of zero to 10 degrees, right 
lateral flexion of zero to 20 degrees, and right lateral 
rotation of zero to 10 degrees.  

2.  Evidence of forward flexion of the thoracolumbar spine 
of 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine is not of record.  

3.  The Veteran did not have incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks, during a 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for DDD of the thoracolumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in May 2004.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the 
Veteran about the information and evidence not of record 
that was necessary to substantiate his claim, (2) informing 
the Veteran about the information and evidence the VA would 
seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Thus, the Board finds that the RO has provided 
all notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The RO also correctly issued the May 2004 VCAA notice letter 
prior to the February 2005 determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing 
error with regard to the VCAA notice.  

In a March 2006 VCAA letter, the RO advised the Veteran 
regarding a disability rating and an effective date pursuant 
to the decision reached in Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Thus, he has received all required 
notice in this case, such that there is no error in content. 

Because the notice pursuant to Dingess, supra, came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The timing deficiency was 
remedied by the fact that the Veteran's claim was 
readjudicated in December 2009, after proper VCAA notice was 
provided and after the Veteran had an opportunity to 
respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The Board notes that the issue on appeal stems from an 
initial rating assignment.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that an appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 
U.S.C.A. §§ 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess, supra.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur 
until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of his claim, 
including the downstream disability rating and effective 
date elements.  Moreover, if he did not receive this notice, 
for whatever reason, it is VA's obligation to explain why 
the lack of notice is not prejudicial - i.e., harmless - 
error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...." Id.

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the Veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of his higher 
initial rating claim in May 2006, with subsequent 
readjudication of the claim in December 2009.  Thus, the 
presumption of prejudice has been rebutted. 

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and private 
treatment records as identified and authorized by the 
Veteran.  Further, the Veteran has submitted numerous 
statements in support of his claim.  He also has been 
provided VA examinations in connection with his claim.  
Finally, the Veteran was provided, but failed to avail 
himself of, an opportunity to provide testimony in support 
of his claim.  Thus, there is no indication that any 
additional evidence remains outstanding.  The duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with 
the instructions from its June 2009 remand.  Specifically, 
the RO was instructed to obtain private treatment records 
related to the Veteran's back disorder, and to provide the 
Veteran a VA orthopedic examination of his spine to 
determine the current severity of his back disability.  The 
Board finds that the RO has complied with these instructions 
and that the VA examination report dated in October 2009 
substantially complies with the Board's June 2009 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
(here, April 28, 2004) until the present.  This could result 
in "staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when his disability has been more severe 
than at others.  See again Fenderson, 12 Vet. App. at 125-
26. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Here, the Veteran seeks an initial disability rating in 
excess of 20 percent for a low back disorder, which is rated 
under Diagnostic Code 5243 (intervertebral disc syndrome 
(IVDS)).  38 C.F.R. § 4.71a.  This rating is effective from 
April 28, 2004.  The Board notes that the criteria for spine 
disorders were amended in September 2002 and September 2003.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 Fed. 
Reg. 51,454 (August 27, 2003).  In this case, the Veteran's 
claim for an increased rating was received in April 2004, 
subsequent to the final amendments.  Thus, only the most 
current version of the rating criteria (i.e., the September 
2003 amendments) is applicable. 

Under the current version of the Rating Schedule, IVDS is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. 
§ 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 
1 week but less than 2 weeks during the past 
12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, each segment will be evaluated 
on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in 
a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the current version of the Rating Schedule, IVDS also 
may be rated under the General Rating Formula for Diseases 
and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion 
of the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of 
unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left 
and right lateral rotation is zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

Upon a review of the evidence regarding the Veteran's low 
back disorder, the Board finds no basis to award a 
disability rating in excess of 20 percent.  38 C.F.R. § 4.7.  
Initially, the Veteran was found to have DDD of the lumbar 
spine in June 1996.  He complained of radiating pain in his 
right leg.  See, e.g., private treatment records from The 
Cleveland Clinic Foundation dated in June 1996 and October 
1996.  Private treatment records dated from July 1998 to 
December 2001 show no treatment for the Veteran's back 
disorder.  See private treatment records from M. Rostrom, 
M.D., dated from July 1998 to December 2001.  

A VA examination dated in December 2004 found that the 
Veteran complained of a dull, constant pain from the lower 
thoracic region to the entire low back with intermittent 
radiation down his right lower extremity to his ankle.  The 
pain was worse with standing for protracted periods of time; 
walking long distances; and repetitive bending, stooping, 
and lifting.  He denied any bowel or bladder incontinence, 
or any episodes of incapacitating back pain that required 
bed rest or hospitalization.  He had a combined 
thoracolumbar forward flexion of 40-70 degrees, side bending 
of 20-30 degrees, rotation of 20-30 degrees, and extension 
of 10-30 degrees.  He demonstrated thoracic paraspinal 
muscle spasm and lumbar paraspinal muscle spasm.  There was 
mild pain to palpation over the L4-5, L5/S1 interspace.  X-
rays taken found thoracic scoliosis, moderate multilevel 
thoracic disc disease, and severe lumbar DDD.  With regard 
to functional loss, the Veteran was placed on a treadmill 
for walking.  After two minutes and 45 seconds, he reported 
a slight increase in muscle spasm in the low back.  
Reexamination found an increase in lumbar spasticity without 
further loss of forward thoracolumbar flexion dynamics.  
Additionally, examination found negative sciatic notch 
tenderness bilaterally.  Straight leg raising in the sitting 
and supine position was negative.  Motor function was 
normal.  See VA examination report dated in December 2004.  

Statements from the Veteran and his colleagues dated in June 
2005 indicated that he was absent from work for severe back 
pain during the period of September 1995 through February 
1996; however, there is no evidence of record that the 
Veteran was prescribed bed rest by a physician during this 
time period.  In March 2006, the Veteran received physical 
therapy after developing an exacerbation of his lower back 
pain.  See private treatment records from D.E. Cam, dated in 
March 2006.

Another VA examination dated in October 2006 showed that, at 
the time, the Veteran again complained of a dull, constant 
pain from the lower thoracic region to the entire low back 
with intermittent radiation down his right lower extremity 
to his ankle.  Similar to his complaints during the December 
2004 VA examination, the pain was worse with standing for 
protracted periods of time; walking long distances; and 
repetitive bending, stooping, and lifting.  He denied any 
bowel or bladder incontinence, flare-ups, or any episodes of 
incapacitating back pain that required bed rest or 
hospitalization.  He had a combined thoracolumbar forward 
flexion of 40/90 degrees, side bending of 10/30 degrees, 
rotation of 10/30 degrees, and extension of 0/30 degrees 
with moderate lower back pain.  He demonstrated moderate 
paraspinal muscle spasms from T10 through S1.  X-rays taken 
found thoracic scoliosis, moderate multilevel thoracic disc 
disease, and severe lumbar DDD.  With regard to functional 
loss, the Veteran could not endure a stress test as he was 
oxygen-dependent and short of breath due to an unrelated 
respiratory disorder.  The examiner indicated that the 
Veteran would be rated as a limited community ambulatory 
without the aid of an orthopedic assistive device.  
Additionally, examination found negative sciatic notch 
tenderness bilaterally.  Straight leg raising in the sitting 
and supine position was negative.  Motor function was 
normal.  See VA examination report dated in October 2006.    

Private treatment records from Ormond Radiology Partnership 
reveal that magnetic resonance imagings (MRIs) were taken of 
the Veteran's back.  These MRIs found several concerns with 
the Veteran's spine, including disc bulging along with disc 
desiccation, facet and ligamentous hypertrophy, spinal 
stenosis, bilateral neural foraminal narrowing, 
osteophytosis, thecal sac narrowing, and probable abutment 
of a nerve root along several segments of his spine.  See 
private treatment records from Ormond Radiology Partnership 
dated from September 2002 to April 2007.  In 2007, the 
Veteran underwent three lumbar epidural steroid injections 
to alleviate his pain.  See private treatment records from 
Coastal Pain Management Center dated from May 2007 to June 
2007.  There are no records of subsequent treatment of the 
Veteran's spine disorder.

Recently, in October 2009, the Veteran was provided another 
VA examination of his spine.  At the time, the Veteran 
reported a history of decreased motion, stiffness, spasms, 
numbness, and a sharp, intermittent pain aggravated by 
standing and relieved with sitting or laying down.  He 
denied any bowel or bladder incontinence, erectile 
dysfunction, paresthesias, weakness, falls, or unsteadiness.  
He also reported no incapacitating episodes or 
hospitalization due to his spine disorder.  No walking 
assistive device was used, but the Veteran reported being 
able to walk only one block.  Upon examination, he walked 
with a slow heel-toe gait without assistive aide.  He had 
poor propulsion secondary to shortness of breath.  His spine 
was found to have a normal appearance with no ankylosis, 
lardosis, gibbus, kyphosis, listing, or scoliosis.  The 
thoracolumbar spine did exhibit spasms, guarding, pain with 
motion, tenderness, but no atrophy or weakness.  He had a 
thoracolumbar flexion of zero to 40 degrees, extension of 
zero to 10 degrees, left lateral flexion of zero to 20 
degrees, left lateral rotation of zero to 10 degrees, right 
lateral flexion of zero to 20 degrees, and right lateral 
rotation of zero to 10 degrees.  There was objective 
evidence of pain on active range of motion.  There was also 
objective evidence of pain following repetitive motion, but 
no additional limitations after three repetitions of range 
of motion.  Lasegue's sign was negative.  The Veteran's 
spine disorder had a moderate effect on chores and 
recreation, and prevented sports activities.  It had a mild 
effect on shopping traveling, bathing, dressing, toileting, 
and grooming.  Motor and sensory examinations were normal, 
and reflex examination found hypoactive knee and ankle 
jerks.  See VA examination report dated in October 2009.    

Overall, a review of the evidence reveals that, although the 
Veteran has some functional loss, all of the factors of 
functional loss discussed above simply do not cause forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

Under the current version of the Rating Schedule, as to 
incapacitating episodes under Diagnostic Code 5243, VA 
examinations and VA treatment records reflect no 
incapacitating episodes whatsoever.  In particular, during 
the most recent VA examination in October 2009, the VA 
examiner noted no prescribed bed rest in the past year.  
Overall, there is simply no evidence of bed rest prescribed 
by a physician to support the existence of any 
incapacitating episode due to DDD of the thoracolumbar 
spine.   

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the Veteran's service-connected back disability.  
38 C.F.R. § 4.3.  

The Board adds that there has never been an occasion since 
the effective date of his award when the Veteran's back 
disorder has exceeded the current rating assigned by the RO.  
Thus, there is no basis for further "staging" of his 
rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
The Board finds no evidence that the Veteran's DDD of the 
lumbar spine markedly interferes with his ability to work.  
In fact, the October 2009 VA examiner indicated that, 
considering only his service-connected back disability, the 
Veteran could be gainfully employed in a sedentary 
occupation.  Furthermore, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disabilities by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER

An initial disability rating in excess of 20 percent for DDD 
of the thoracolumbar spine is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


